PER CURIAM.
We consolidate these appeals for the purpose of this opinion. The final orders of dismissal are reversed, as to all Appellees, as the complaint, on its face, states a cause of action for injuries arising out of an accident. Questions of sovereign immunity and whether, and to what extent, sovereign immunity, as alleged, has been waived, as well as questions regarding the legal status of the department and the legal relationship between the department, the tribal corporate entity, and the Seminole Tribe should be addressed by answer and affirmative defenses and resolved by facts established on this record, rather than by incorporating facts or statements in other cases involving these or similar entities.
We remand for further proceedings.
STONE and SHAHOOD, JJ., and SORONDO, RODOLFO, Associate Judge, concur.